ARCHER, Senior Judge,
Dissenting.
I would affirm the administrative judge’s (“AJ”) decision on the administrative record before us because Martin did not communicate to the Department of Agriculture (“the agency”) that she wished to continue working despite her disability.
When an employee claims that her disability retirement was involuntary, the employee must show that she requested accommodation for her disability. See Nordhoff v. Dep’t of the Navy, 78 M.S.P.R. 88, 91 (1998), aff'd 185 F.3d 886 (Fed.Cir.1999) (table). The majority states that Martin’s “request for a transfer would seem to indicate a desire to continue working, rather than to retire, and [her] suggestion as to how the office could be restructured likewise would seem to indicate a desire to continue her employment.” Supra at 134. The implication being that both of these actions, on their face, are sufficient to constitute a request for an accommodation and are expressions of a desire to continue working despite her disability.
*135Martin first told the agency that she believed she was disabled on December 8, 1997, when she requested disability retirement. This was at least two months after she made her comments to the agency (following her October performance review) regarding a request for transfer or suggestions for a change in the duties of the office to reduce her stress level. Requesting a transfer or offering suggestions to modify her duties two months before she claimed disability does not provide the agency with the requisite notice that she wished to continue working despite a disability.
Moreover, in response to the AJ’s Order to Show Cause as to why the Board had jurisdiction over this case, Martin was represented by counsel and stated only that her comment that she wished to work until she was 65 met the notice requirement. Thus, Martin concedes that her “notice” to the agency was merely this statement and not her request for transfer or anything else. Because there is no evidence this statement was made in the context of discussing her disability, I believe that this statement is woefully inadequate to put the agency on notice that she wanted to keep working despite her disability.
I agree with the majority’s statement that the threshold is low for demonstrating a nonfrivolous allegation of jurisdiction. However, I cannot agree that such a low bar was met in this instance, given that Martin’s statements made to the agency were not made in conjunction with notice of her disability. Therefore, I believe the administrative judge correctly concluded that Martin failed to indicate to the agency “that she was seeking to continue work with an accommodation for her disability” and she failed to make the agency “aware of her willingness to continue working with some form of accommodation, rather than seeking disability retirement.” For these reasons, I respectfully dissent.